Citation Nr: 1448955	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the case was remanded for the Veteran to be scheduled for a Travel Board hearing.  In July 2014, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran has contended that he initially injured his low back in service while moving heavy equipment during the performance of his duties as an aviation boatswain's mate in equipment (ABE).  [His DD Form 214 documents that his military occupational specialty in the Navy was an ABE.]  He has also contended that, while he continued to have problems with back pain in the years following his military service, he did not always seek formal medical treatment consistently (due to being without medical insurance at times), but he did self-treat his back pain with over-the-counter medication.  The Veteran testified in detail with regard to these contentions at his July 2014 hearing.

At the Veteran's March 1964 service entrance examination, his spine was evaluated as normal, and no spinal abnormalities were noted.  Thereafter, his service treatment records document that he was treated for complaints of back pain in August 1964, October 1964, and December 1967.  In August 1964, he reported that he had been in two automobile accidents recently, and he was assessed with chronic back strain.  On October 3, 1964, he reported a sore back with past history of two car accidents, and he was assessed with dorsal lumbar sprain.  On October 13, 1964, a report from a private chiropractor noted that an examination of the Veteran by such chiropractor eight days prior revealed x-ray findings of a "congenital anomalie" of the lumbosacral spine which "predisposes to low back pain."  On October 20, 1964, it was noted that the Veteran had a "long history" of low back pain, worse since two automobile accidents in the past few months, and he was assessed with a chronic low back strain.  On October 29, 1964, it was noted that he still had a sore back.  On December 18, 1967, he filled out a questionnaire about his low back pain and noted that he had had the backache "always" and "since Jr. High School."  On December 19, 1967, he reported that he had had lower left side back pain for several years, "about all my life," and it was noted that no disease was found.  At his February 1968 service separation examination, his spine was evaluated as normal, and no spinal abnormalities were noted.

The postservice medical evidence currently of record dates back to April 1996, when private x-rays of the Veteran's lumbar spine revealed mild degenerative changes.  A contemporaneous April 1996 private treatment record noted the Veteran's report that he had hurt his back while in the Navy in 1964 and had had multiple episodes of back pain since then, both before and after his 1982 surgery to remove a ruptured disc.  A December 1996 private MRI of his lumbar spine revealed a large right paracentral disc herniation at L4-5 causing marked deformity of the thecal sac, and broad based central disc herniation at L3-4 causing moderate compression of the thecal sac.

At a March 2010 VA spine examination, the examiner noted the Veteran's report that he had injured his back as a teenager prior to military service, as well as his contention that the heavy physical demands of military service had strained his back even further.  The examiner noted that the Veteran was seen in the service in December 1967 "once" for complaints of back pain.  The Veteran reported that he underwent back surgery in January 1982 and that he did not seek formal medical treatment for his back thereafter until 2005 (when he was last seen).  [While the Veteran indicated at his July 2014 hearing that the records from his January 1982 surgery would be unavailable due to the surgeon's death, the Board notes that any records of his reported 2005 back treatment are pertinent evidence that must be secured.]  Based on the current examination and contemporaneous March 2010 lumbar spine x-rays, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner opined that "[t]he current back problem is not a continuation of symptoms which started in the service, caused by, a result of, aggravated by or aggravated beyond its natural progression by [or] of military service."  For rationale, the examiner noted a "[l]ack of continuity of care" and stated that the Veteran had not seen anyone for his back problem between 1982 and 2005 (per his own history), and noted that "[i]t is not possible to relate one visit in 1967 to the Veteran's current back problems."  The Board notes that the March 2010 VA examiner failed to take into account that the Veteran's service treatment records do document other instances of treatment for low back pain (in August 1964, October 1964, and December 1967, as outlined above).  Therefore, as the March 2010 medical opinion was based on an inaccurate factual premise (and is therefore inadequate), a new medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified, to include all records of any back treatment received in 2005.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a spine examination of the Veteran to ascertain the nature and likely etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.  If no low back disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please opine (as to each low back disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed low back disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If it is clear and unmistakable that the Veteran had a low back disability prior to service in March 1964, is it at least as likely as not that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from March 1964 to February 1968?

(e)  If it is clear and unmistakable that the Veteran had a low back disability prior to entering service in March 1964, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from March 1964 to February 1968, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

(f)  As to any low back disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examiner should specifically consider and address the findings outlined in the Veteran's service treatment records (including all documented instances of treatment for low back pain during his service in August 1964, October 1964, and December 1967).  The examiner should also specifically consider and address the Veteran's contentions that he injured his back in service due to the performance of his duties as an ABE, and that after service he self-treated his back pain with over-the-counter medication when he could not afford to seek formal medical treatment.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

